IN THE COURT OF APPEALS OF TENNESSEE




PEGGY E. GILLIAM,             )   C/A NO. 01A01-9609-CV-00414
                              )
          Plaintiff-Appellee, )
                              )
                              )
                              )   APPEAL AS OF RIGHT FROM THE
v.                            )   DAVIDSON COUNTY FOURTH CIRCUIT COURT
                              )   No. 95D-788
                              )
                              )
                              )
JAMES H. GILLIAM,             )
                              )   HONORABLE MURIEL ROBINSON,
          Defendant-Appellant.)   JUDGE


                                                             FILED
For Appellant:                        For Appellee:            April 18, 1997
JEFFREY S. PULLEY                     PEGGY D. MATHES
Nashville, Tennessee                  Nashville, Tennessee Cecil W. Crowson
                                                          Appellate Court Clerk




                           OPINION




VACATED IN PART
AFFIRMED IN PART
REMANDED                                                    Susano, J.

                                  1
            This is a divorce case.       The trial court’s judgment of

December 8, 1995, dissolved a childless marriage of approximately

15 and a half years.      The court granted Peggy E. Gilliam (Wife),

age 46, a divorce from James H. Gilliam (Husband), age 50, on the

ground of inappropriate marital conduct; divided the parties’

property, awarded Wife periodic alimony in futuro of $400 per

month, increasing to $600 per month after May, 1997; awarded Wife

a portion of Husband’s non-vested pension benefits; ordered

Husband to make the parties’ monthly mortgage payment through

May, 1997; directed Husband to pay for Wife’s health insurance

for 36 months through his employer’s group health plan pursuant

to the Consolidated Omnibus Budget Reconciliation Act of 1985

(COBRA health insurance coverage); and granted other relief not

germane to this appeal.       Husband appealed, raising the following

issues1 for our review:



            1. Did the trial court abuse its discretion
            when it awarded Wife periodic alimony until
            her death or remarriage?

            2. Did the trial court abuse its discretion
            in ordering Husband to make the parties’
            mortgage payment through May, 1997?

            3. Did the trial court abuse its discretion
            when it awarded Wife the marital residence
            and the furnishings at the residence?

            4. Did the trial court abuse its discretion
            when it awarded Wife an interest in Husband’s
            non-vested pension benefits?

            5. Did the trial court abuse its discretion
            in ordering Husband to pay for Wife’s COBRA
            health insurance coverage for 36 months?




      1
       At oral argument, the appellant withdrew his issue with respect to the
trial court’s judgment ordering him to maintain Wife as a beneficiary of a
portion of his life insurance so long as he had an alimony obligation.

                                      2
            The trial court approved a short statement of the

evidence, which is attached as an appendix to this opinion.



            This appeal raises issues regarding the trial court’s

decrees with respect to alimony and the division of the parties’

property.    The question of whether a spouse is entitled to

alimony, and, if so, in what amount and for how long, addresses

the sound discretion of the trial court.        Aaron v. Aaron, 909
S.W.2d 408, 410-11 (Tenn. 1995).        By the same token, factually-

driven questions regarding an equitable division of marital

property are also matters that address the trial court’s sound

discretion.      Batson v. Batson, 769 S.W.2d 849, 859 (Tenn.App.

1988).    Because of this wide discretion, a trial court’s

decisions in these two areas are entitled to great weight on

appeal.    Id.   While our review is de novo, Rule 13(d), T.R.A.P.,

we embark upon it mindful of these well-established principles.



            Wife was married to Husband from her age 31 to age 46.

The parties were in a marriage of moderate length--15 years plus.

Wife’s affidavit reflects that she earns $260 gross per week.

This extrapolates to $6.50 an hour based on a 40-hour workweek.

Wife’s testimony supports a finding that her ability to earn was

minimal:



            Wife testified as to her having to pawn her
            jewelry to pay bills, her need for financial
            support in submitting her income and expense
            statement and how many places she had applied
            and searched for employment after Husband
            left her. Wife testified that with her lack
            of recent work experience, lack of training
            and education (high school graduate) and her
            age, she could not get a job paying more than
            $5.00 to $6.00 an hour.

                                    3
Her affidavit reflects that the expenses being paid by her exceed

her net income by $397 per month.



          On the other hand, Husband’s gross earnings in the past

three years have averaged $45,568 annually.   His affidavit--

modified to reflect that his Chapter 13 payment to his trustee is

$581, the mortgage payment, rather than $786 as claimed by him--

indicates that his net monthly wages of $2,326 exceed his

expenses, including the mortgage payment, by approximately $694.

The fact that he has accumulated seven years in the Central

States, Southeast and Southwest Areas Pension Fund through his

truck-driving related employment indicates that his work is

relatively stable.



          While there are a number of factors for the court to

consider in addressing the alimony issues of entitlement, amount,

and duration, see T.C.A. § 36-5-101(d)(1), the most important of

these are the need of the requesting spouse, the ability of the

obligor spouse to pay, and relative fault.    Bull v. Bull, 729
S.W.2d 673, 675 (Tenn.App. 1987).    In this case, Wife’s need is

demonstrated by the proof; Husband has the ability to pay; and

the evidence reflects that Husband’s fault caused the dissolution

of this marriage union.   Since the proof does not reflect that

Wife can be rehabilitated back to a standard of living

approximating or even approaching that previously enjoyed by the

parties on their joint, pre-divorce income, the trial court’s

award of periodic alimony in futuro as opposed to rehabilitative




                                 4
alimony is appropriate as “closing in” money for Wife.     See

Aaron, 909 S.W.2d at 411.



          We also find no error in the trial court’s decision to

award Wife COBRA health insurance coverage for 36 months at

Husband’s expense.    Such coverage is authorized by federal law

and the analysis set forth above regarding general alimony is

equally applicable to this question.



          Husband also challenges the trial court’s decree that

he make the monthly mortgage payment through May, 1997.    While

the judgment does not reflect whether this payment is to be

construed as alimony or as a part of the division of property, we

believe it can be sustained on either basis.    The proof shows

that Husband has the funds to make these payments; Wife does not.

This obligation is for a limited period of time, after which

these payments will become Wife’s responsibility.    At that time,

Wife’s alimony entitlement increases from $400 a month to $600.

We find no abuse of discretion in any of this.



          Husband contends that the division of marital property

is not equitable.    We will discuss first the division of the

marital property other than Husband’s non-vested pension

benefits; we will then analyze this latter asset.



          Wife received the marital residence.    The proof

supports a finding that the present equity is worth anywhere from

a negative $3,614 to a positive $1,286.    She received personal

property of an undisclosed value; Husband also received


                                  5
personalty with no value stated.          Wife received a vehicle worth

$200 that is not operable; Husband received a vehicle worth

$3,500.   He retained his credit union account of $650.              The

evidence does not preponderate against the trial court’s decree

with respect to this part of the marital property.



            With respect to Husband’s non-vested pension benefits,

the trial court decreed as follows:



            . . . that Wife shall receive one-third (1/3)
            of the Central States pension plan proceeds
            payable to Husband when he is vested in said
            plan and he is qualified to receive payments
            from the plan under a qualified domestic
            relations order.



As we understand this decree and the Qualified Domestic Relations

Order entered pursuant to the judgment, Wife was awarded one-

third of benefits that will ultimately accrue to Husband by

virtue of his employment during the marriage as well as the same

proportion of additional benefits to which he would be entitled

as a result of his employment after the divorce.            We believe

Wife’s entitlement was properly set at one-third, in view of the

court’s division of the other marital property and the

obligations imposed on Husband to pay alimony and the mortgage

payments; however, we do not agree that Wife is entitled to any

portion of Husband’s pension benefits associated with his

employment following the divorce.2         T.C.A. § 36-4-121(a)(1) and


      2
       In Kendrick v. Kendrick, 902 S.W.2d 918, 929 (Tenn.App. 1994), this
court noted that the wife there was not entitled to share in her husband’s
benefits accumulated after the divorce:

            Ms. Kendrick’s interest in Sergeant Kendrick’s pension
            rights must be limited to the rights Sergeant Kendrick
            earned during their marriage.

                                      6
(b)(1)(A) contemplate only the equitable division of assets

accumulated during the marriage:



            In all actions for divorce . . . , the court
            having jurisdiction thereof may, . . .
            equitably divide, distribute or assign the
            marital property between the parties . . .

                                *     *     *

            “Marital property” means all real and
            personal property, both tangible and
            intangible, acquired by either or both
            spouses during the course of the marriage up
            to the date of the final divorce hearing and
            owned by either or both spouses as of the
            date of filing of a complaint for divorce,
            except in the case of fraudulent conveyance
            in anticipation of filing, and including any
            property to which a right was acquired up to
            the date of the final divorce hearing, and
            valued as of a date as near as reasonably
            possible to the final divorce hearing date.



(Emphasis added).     T.C.A. § 36-4-121(a)(1) and (b)(1)(A).           We

know of no authority sanctioning a division of assets accumulated

by a party after the divorce.        We conclude that the trial court

erred in making such a division.



            Accordingly, we vacate that portion of the judgment

awarding Wife one-third of Husband’s non-vested pension benefits

and remand this matter to the trial court so it can craft3 a new

order providing Wife with one-third of Husband’s non-vested

pension benefits accrued as of the date of the divorce, December

8, 1995.    The Qualified Domestic Relations Order (QDRO) of

February 7, 1996, is set aside and held for naught.             The entry of

a new QDRO will await the court’s new decree with respect to a


      3
       For guidance, the trial court’s attention is called to our decision in
Kendrick v. Kendrick, 902 S.W.2d 918 (Tenn.App. 1994).

                                      7
division of this asset.   In all other respects, the trial court’s

judgment is affirmed.   Exercising our discretion, we assess the

costs on appeal to the appellant.




                                 _________________________________
                                 Charles D. Susano, Jr., J.


CONCUR:



______________________________
Houston M. Goddard, P.J.



______________________________
Herschel P. Franks, J.




                                   8